Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 11,275,326 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. Patent No. US 11,275,326 B2 disclose or make obvious the limitations contained in claims 1-9.

Application Claim		Patent Claim			Difference
		1				1			Color developing
									device vs.
									developing device; 
									Patent lines 32-38 
									removed

		2				2			Identical except
									for color
									developing device 
									vs. developing
									device
	
		3				3 			Identical except
									for color
									developing device 
									vs. developing
									device
	
		4				4 			Identical except
									for color
									developing device 
									vs. developing
									device

		5				5 			Identical except
									for color
									developing device 
									vs. developing
									device

		6				6 			Identical except
									for color
									developing device 
									vs. developing
									device

		7				7 			Identical except
									for color
									developing device 
									vs. developing
									device

		8				8 			Identical except
									for color
									developing device 
									vs. developing
									device

9	1 			Color developing 
device vs.  developing device; New dependent Claim including lines 32-35 of Claim 1 of Patent



Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yokomori et al disclose a developing apparatus that includes a developing frame, a developer carrying body, and a regulating member, wherein the regulating member includes an elastic blade to be brought into contact with developer and a supporting member for supporting the elastic blade.  The supporting member is supported by the developing frame.  The elastic blade is coupled with the supporting member by welding.
Yokoi et al ‘077 disclose a blade assembly may include a blade disposed adjacent to a developer carrier.  The blade may include a weld mark joining the blade to a supporting member.
Yokoi et al ‘357 disclose a developing blade apparatus may include a supporting member including a protrusion and a developing blade connected to the supporting member and including an opening.  The developing blade may include a plurality of weld marks that includes a first weld mark and a second weld mark.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
November 7, 2022